Exhibit 4.16 ADDENDUM to the Management Agreement dated 18/06/2012 (the "Management Agreement") Between ROSETTA NAVIGATION CORP. LIMITED of Hong Kong (as Owner) And ALLSEAS MARINE S.A. of Liberia (as Manager) In respect of the management of the Vessel OOCL CHINA (the "Vessel") Notwithstanding the relevant provisions of the Management Agreement, it is this, 18th day of September 2012, mutually agreed between the Owner and the Manager that in the event that the Management Agreement is terminated in accordance with Clause 12.05, then the provisions of the Compensation Agreement between the Manager and Box Ships Inc. dated 12/09/2012, copy of which is attached hereto as Exhibit A, forming an integral part of this Agreement, or any renewal thereof shall be applied." Allother fees, terms, conditions and provisions of the Management Agreement remain unaltered and in full force and effect. IN WITNESS WHEREOF the parties have signed this Addendum this 18th day of September, 2012. FOR THE OWNER FOR THE MANAGER /s/ Maria Stefanou /s/George Skrimizeas MARIA STEFANOU GEORGE SKRIMIZEAS Attorney-in-fact Attorney-in-fact
